Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ronald Doerrer appeals the district court’s order denying his motion to quash writ of garnishment. We have reviewed the record and find no reversible error. Accordingly, we affirm the marginal order of the district court. United States v. Doerrer, No. 7:14-cr-00013-FL-1 (E.D.N.C. May 9, 2016). Doerrer’s motion for injunctive relief pending appeal is denied as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED